          Case 3:18-cv-05945-VC Document 155 Filed 01/15/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                                    18    05945

11
     v.
12
           ,
13

14

15

16                            parties’ letters

17                                       ’
18

19
                                                                       .
20

21
                     granted Apple’s motion for summary judgment with respect to
22
           Tech’s claim against Apple for trademark infringement under the Lanham Act
23
           because the Court determined that “no reasonable jury could find that the rushed
24

25

26         make the mark ‘sufficiently public to identify or distinguish the marked [good] in an

27         appropriate segment of the public mind as those of the holder of the mark.’” Dkt. No.
                                             –1–
28
              Case 3:18-cv-05945-VC Document 155 Filed 01/15/20 Page 2 of 3




 1

 2

 3              For the same reasons, the Court granted Apple’s motion for summary judgment with
 4
                respect to Apple’s counterclaim for cancellation of Social Tech’s federally registered
 5
                                               d denied Social Tech’s motion for summary judgment with
 6
                respect to Social Tech’s request for a declaration of its registration’s validity.
 7
                The Court granted Apple’s motion for summary judgment with respect to Social
 8
                Tech’s common
 9

10              The Court granted Apple’s motion for summary judgment with respect to Social

11              Tech’s claim under California’s Unfair Competition Law as “derivative of its two

12              trademark infringement claims.”
13          Further, on December 27, 2019, the Court granted Apple’s
14

15

16
                                                                   .           ,
17
                             Social Tech’s claim
18

19

20                       ,     d                   ment that Social Tech’s trademark registration   v

21                   n

22               ,                                    , and Apple’s counterclaim for

23   Tech’s trademark registration is granted,
24

25

26
                15th               January         2020
27
                                                          –2–
28
     Case 3:18-cv-05945-VC Document 155 Filed 01/15/20 Page 3 of 3




 1
                                       Hon._________________________
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                 –3–
28
